




Exhibit 10.1
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (this “Agreement”), by and
between Integra LifeSciences Holdings Corporation, a Delaware Corporation (the
“Company”) and Peter J. Arduini (“Executive”), is entered into as of June 16,
2014 and shall be effective as of June 16, 2014 (the “Effective Date”).
Effective as of the Effective Date, this Agreement amends and restates in its
entirety that certain Amended and Restated Employment Agreement, dated December
20, 2011, by and between the Company and Executive, as amended by that certain
letter agreement dated February 19, 2013 (collectively, the “Prior Agreement”).
Background
The Company and Executive previously entered into the Prior Agreement, pursuant
to which Executive is employed as the President and Chief Executive Officer of
the Company. The Prior Agreement is scheduled to expire pursuant to its terms on
December 31, 2014.
The Company and Executive wish to amend and restate the Prior Agreement to
provide for the continued employment of Executive as the President and Chief
Executive Officer of the Company on the terms and conditions set forth herein,
effective as of the Effective Date. In connection with Executive’s continued
employment by the Company, on the terms and conditions contained in this
Agreement, Executive will be substantially involved with the Company’s
operations and management and will learn trade secrets and other confidential
information relating to the Company and its customers; accordingly, the
noncompetition covenant and other restrictive covenants contained in Section 19
of this Agreement constitute essential elements hereof.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:
Terms
1.Definitions. The following words and phrases shall have the meanings set forth
below for the purposes of this Agreement (unless the context clearly indicates
otherwise):
(a)“Base Salary” shall have the meaning set forth in Section 5.
(b)“Board” shall mean the Board of Directors of the Company, or any successor
thereto.
(c)“Cause,” as determined by the Board in good faith, shall mean Executive has –
(i)failed to perform his stated duties in all material respects, which failure
continues for 15 days after his receipt of written notice of the failure;






--------------------------------------------------------------------------------



(ii)intentionally and materially breached any provision of this Agreement and
not cured such breach (if curable) within 15 days of his receipt of written
notice of the breach, provided such breach is materially and demonstrably
injurious to the Company;
(iii)demonstrated his personal dishonesty in connection with his employment by
the Company;
(iv)engaged in a breach of fiduciary duty in connection with his employment with
the Company;
(v)engaged in willful misconduct that is materially and demonstrably injurious
to the Company or any of its subsidiaries; or
(vi)been convicted or entered a plea of guilty or nolo contendere to a felony or
to any other crime involving moral turpitude which conviction or plea is
materially and demonstrably injurious to the Company or any of its subsidiaries.
(d)A “Change in Control” of the Company shall be deemed to have occurred:
(i)if the “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of securities representing more than fifty percent (50%)
of the combined voting power of Company Voting Securities (as herein defined) is
acquired by any individual, entity or group (a “Person”), other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or an affiliate thereof, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company (for purposes of
this Agreement, “Company Voting Securities” shall mean the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors); provided, however, that any acquisition from the Company or any
acquisition pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) of this definition shall not be a Change in Control under
this paragraph (i); or
(ii)if individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason during any period of at least 24 months
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

2





--------------------------------------------------------------------------------



(iii)upon consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of any entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (A) Company Voting Securities outstanding immediately
prior to such Business Combination (or if such Company Voting Securities were
converted pursuant to such Business Combination, the shares into which such
Company Voting Securities were converted) (x) represent, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”)
and (y) are held in substantially the same proportions after such Business
Combination as they were immediately prior to such Business Combination; (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement, or the action of the Board, providing for
such Business Combination; or
(iv)upon approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(e)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)“Company” shall mean Integra LifeSciences Holdings Corporation, a Delaware
corporation.
(g)“Disability” shall mean Executive’s inability to perform his duties hereunder
by reason of any medically determinable physical or mental impairment which is
expected to result in death or which has lasted or is expected to last for a
continuous period of not fewer than six months.
(h)“Good Reason” shall mean:
(i)a material breach of this Agreement by the Company which is not cured by the
Company within 15 days of its receipt of written notice of the breach;
(ii)the relocation by the Company of Executive’s office location to a location
more than forty (40) miles from Princeton, New Jersey;

3





--------------------------------------------------------------------------------



(iii)without Executive’s express written consent, the Company reduces
Executive’s Base Salary or bonus opportunity, or materially reduces the
aggregate fringe benefits provided to Executive or substantially alters
Executive’s authority and/or title as set forth in Section 2 hereof in a manner
reasonably construed to constitute a demotion, provided, Executive resigns
within 90 days after the change objected to;
(iv)without Executive’s express written consent, (A) Executive fails at any
point during the two-year period following a Change in Control to hold the title
and authority (as set forth in Sections 2 and 4(a) hereof) with the Parent
Corporation (or if there is no Parent Corporation, the Surviving Corporation)
that Executive held with the Company immediately prior to the Change in Control,
provided Executive resigns within two years of the Change in Control or (B) at
any point following a Change in Control, the Company (or the Parent Corporation
or the Surviving Corporation, as applicable) materially reduces Executive’s
annual long-term incentive award opportunity; or
(v)the Company fails to obtain the assumption of this Agreement by any successor
to the Company.
(i)“Principal Executive Office” shall mean the Company’s principal office for
executives, presently located at 311 Enterprise Drive, Plainsboro, New Jersey
08536.
(j)“Restricted Period” shall mean (i) in the event of a termination of
Executive’s employment with the Company upon the expiration of the Employment
Period, a period of 12 months following the Termination Date, or (ii) in the
event of any other termination of Executive’s employment with the Company, a
period of 18 months following the Termination Date.
(k)“Termination Date” shall mean the date of Executive’s “separation from
service” from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulation Section 1.409A-1(h)), as specified in the
Termination Notice.
(l)“Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s employment under such provision (with a
period of at least 7 days to cure in the event of a termination by Executive for
Good Reason or by the Company for Cause to the extent that the act or omission
is capable of cure); (iii) specifies a Termination Date; and (iv) is given in
the manner specified in Section 20(k).
2.Employment. Effective as of the Effective Date, the Company hereby employs
Executive as its President and Chief Executive Officer, and Executive hereby
agrees to accept such employment and agrees to render services to the Company in
such capacity (or in such other capacity in the future as the Board may
reasonably deem equivalent to such position) on the terms and conditions set
forth in this

4





--------------------------------------------------------------------------------



Agreement. Executive’s primary place of employment shall be at the Principal
Executive Office and Executive shall report to the Board.
3.Term of Agreement. Unless earlier terminated by Executive or the Company as
provided in Section 15 hereof, the term of Executive’s employment as the
President and Chief Executive Officer of the Company under this Agreement (the
“Employment Period”) shall commence on the Effective Date and terminate on
December 31, 2017. Notwithstanding the foregoing, in the event that a Change in
Control occurs prior to December 31, 2017, then the Employment Period shall
instead continue through the later of (a) December 31, 2017, or (b) the second
anniversary of the consummation of the Change in Control, unless earlier
terminated by Executive or the Company as provided in Section 15 hereof.
4.Duties. Executive shall:
(a)have duties, authority and responsibilities reasonably consistent with his
employment hereunder and shall faithfully and diligently do and perform all such
acts and duties, and furnish such services as are assigned to Executive as of
the Effective Date, and (subject to Section 2) such additional acts, duties and
services as the Board may assign in the future; and
(b)devote his full professional time, energy, skill and best efforts to the
performance of his duties hereunder, in a manner that will faithfully and
diligently further the business and interests of the Company, and shall not be
employed by or participate or engage in or in any manner be a part of the
management or operations of any business enterprise other than the Company
without the prior consent of the Board, which consent may be granted or withheld
in its sole discretion; provided, however, that notwithstanding the foregoing,
Executive may serve on civic or charitable boards or committees so long as such
service does not materially interfere with Executive’s obligations pursuant to
this Agreement.
5.Annual Compensation. Executive’s base salary rate shall be equal to $834,300
per annum. Executive’s base salary, as determined in accordance with this
Section 5 and as may be increased from time to time, is hereinafter referred to
as his “Base Salary.” Executive’s Base Salary shall be payable in periodic
installments in accordance with the Company’s regular payroll practices in
effect from time to time. Commencing with Executive’s Base Salary for 2015, the
Base Salary shall be subject to annual review, but may not be decreased without
Executive’s express written consent. Any increase in the Base Salary shall be in
the sole discretion of the Company.
6. [This Section intentionally left blank.]
7.Annual Bonus Opportunity.
(a)Annual Bonus. Executive shall have the opportunity to receive an annual
performance bonus in an amount targeted at 110% of Executive’s Base Salary (the
“Target Bonus”), and ranging from 50% of Executive’s Base Salary (if threshold
performance objectives are achieved) to a maximum of 200% of Executive’s Base
Salary. The actual amount of any such annual bonus that the Company determines
to pay to Executive (the “Annual Bonus”) shall be based upon the

5





--------------------------------------------------------------------------------



satisfaction of performance objectives established and evaluated by the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion.
(b)Time and Form of Payment. The Compensation Committee shall, in its sole
discretion, determine the extent to which the Annual Bonus shall be paid in cash
and the extent to which such Annual Bonus shall be paid in the form of one or
more equity-based awards (including equity-based awards settled on a deferred
basis), provided that any portion of such Annual Bonus that is paid in the form
of an equity-based award shall be fully vested as of the date on which such
award is granted. The Annual Bonus, if any, will be paid in cash and/or by grant
of an equity-based award by March 15 of the year after the applicable
performance year.
8.Benefit Plans. Executive shall be entitled to participate in and receive
benefits under any employee benefit plan or stock-based plan of the Company in
accordance with their terms, and shall be eligible for any other plans and
benefits covering executives of the Company, to the extent commensurate with his
then duties and responsibilities fixed by the Board. The Company shall not make
any change in such plans or benefits that would adversely affect Executive’s
rights thereunder, unless such change affects all, or substantially all,
executive officers of the Company.
9.Equity Compensation.
(a)    The parties hereby acknowledge and agree that the Company may in its
discretion grant Executive equity-based compensation awards from time to time.
Executive shall be eligible to receive a discretionary annual equity-based award
(“Annual Equity Award”) as determined by the Compensation Committee in its
discretion. Any Annual Equity Award that the Company determines to grant
Executive may be in such amount, form(s) and mix as the Compensation Committee
shall determine in its sole discretion after giving consideration to annual
equity-based awards granted to Chief Executive Officers in the Company’s peer
group.
(b)    Each Company equity compensation award granted to Executive, including
but not limited to those held by Executive that are outstanding as of the
Effective Date, (i) shall, to the extent that such award does not provide for
100% vesting of the shares subject to such award upon a Change in Control,
provide for 100% vesting of the shares subject to such awards upon a Qualifying
Termination (as defined in the applicable award agreement which, to the extent
such phrase includes a termination by the Company without Cause, by Executive
for Good Reason and/or as a result of Executive’s Disability, shall refer to
such terms as defined herein) on or within 24 months following a Change in
Control (as defined herein), and (ii) if such award is a Company stock option
and Executive’s employment is terminated by the Company without Cause, by
Executive for Good Reason or as a result of Executive’s death or Disability,
shall, to the extent vested as of the Termination Date (after giving effect to
any accelerated vesting that occurs in connection with such termination), remain
exercisable until the earlier to occur of (A) the second anniversary of the
Termination Date or, if later, such longer period of time as set forth in the
applicable stock option agreement, or (B) the stated expiration date set forth
in the applicable stock option agreement. The parties acknowledge and agree that
this Section 9(b) shall constitute an amendment to each Company equity
compensation award agreement

6





--------------------------------------------------------------------------------



outstanding as of the Effective Date to the extent necessary to implement the
requirements of this Section 9(b).
(c)    The Company agrees that for so long as it is required to file reports
under Sections 13 or 15(d) of the Securities Exchange Act of 1934, it will
maintain in effect a Form S-8 registration statement covering the issuance to
Executive of the shares underlying Executive’s then outstanding equity-based
compensation awards.
10.Vacation. Executive shall be entitled to four weeks of paid annual vacation
in accordance with the policies established from time to time by the Board.
11.[This Section intentionally left blank.]
12.Business Expenses. The Company shall reimburse Executive or otherwise pay for
all reasonable expenses incurred by Executive in furtherance of or in connection
with the business of the Company, including, but not limited to, automobile and
traveling expenses and all reasonable entertainment expenses, subject to such
reasonable documentation and other limitations as may be established by the
Company.
13.Legal Fees. The Company shall reimburse Executive for up to $15,000 in legal
fees and expenses actually incurred by Executive in connection with the
drafting, review and negotiation of this Agreement on or prior to the Effective
Date. Subject to Section 20(b) below, the Company shall reimburse such legal
fees and expenses in 2014 within thirty (30) days following Executive’s delivery
to the Company of documentation evidencing such expenses.
14.Disability. In the event Executive incurs a Disability, Executive’s
obligation to perform services under this Agreement will terminate, and the
Board may terminate this Agreement upon written notice to Executive.
15.Termination.
(a)Termination without Salary Continuation. In the event that (i) Executive
terminates his employment hereunder other than for Good Reason, or (ii)
Executive’s employment is terminated by the Company for Cause, Executive shall
have no right to compensation or other benefits pursuant to this Agreement for
any period after his last day of active employment.
(b)Termination without Cause or for Good Reason (No Change in Control). Except
as provided in Section 15(c) in the event of a Change in Control, and subject to
Executive and the Company each executing a general release attached as Exhibit A
and B hereto, respectively, (provided, however, that Executive shall not be
required to execute a general release as a condition to the receipt of the
payments and benefits described below unless the Company also executes a general
release) within 30 days following the Termination Date, in the event that
Executive’s employment is terminated by the Company for a reason other than
death, Disability

7





--------------------------------------------------------------------------------



or Cause, or Executive terminates his employment for Good Reason, then, subject
to Section 15(e) below, the Company shall:
(i)pay Executive a severance amount equal to 2.99 times Executive’s Base Salary
(determined without regard to any reduction in violation of Section 5) as of his
last day of active employment; the severance amount shall be paid in a single
lump sum on the first business day of the month following the Termination Date;
(ii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, (C) Executive’s death, or (D) the first month in which
Executive does not pay to the Company the applicable monthly premium for COBRA
insurance coverage under the Company’s group health plan, a monthly cash
payment, payable on the first business day of each month that follows the
Termination Date, in an amount equal to Executive’s monthly premium cost for
“COBRA” family health coverage under the Company’s group health plan; and
(iii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, or (C) Executive’s death, a monthly cash payment, payable
on the first business day of each month that follows the Termination Date, in an
amount equal to the monthly premium cost that the Company would have paid on
behalf of Executive to cover Executive under the Company’s life and disability
insurance plans if Executive’s employment with the Company had not terminated.
(c)Termination without Cause or for Good Reason (Change in Control).
Notwithstanding anything to the contrary set forth in Section 15(b), and subject
to Executive and the Company each executing a general release attached as
Exhibit A and B hereto, respectively, (provided, however, that Executive shall
not be required to execute a general release as a condition to the receipt of
the payments and benefits described below unless the Company also executes a
general release) within 30 days following the Termination Date, in the event
that within 24 months following a Change in Control Executive terminates his
employment for Good Reason, or Executive’s employment is terminated by the
Company for a reason other than death, Disability or Cause, then, subject to
Section 15(e) below, the Company shall:
(i)pay Executive a severance amount equal to 2.99 times the sum of (a)
Executive’s Base Salary (determined without regard to any reduction in violation
of Section 5), and (b) Executive’s Target Bonus, each as of his last day of
active employment; the severance amount shall be paid in a single lump sum on
the first business day of the month following the Termination Date;
(ii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, (C) Executive’s death, or (D) the first month in which
Executive does

8





--------------------------------------------------------------------------------



not pay to the Company the applicable monthly premium for COBRA insurance
coverage under the Company’s group health plan, a monthly cash payment, payable
on the first business day of each month that follows the Termination Date, in an
amount equal to Executive’s monthly premium cost for “COBRA” family health
coverage under the Company’s group health plan;
(iii)pay to Executive, for the period ending on the earliest of (A) 18 months
following the Termination Date, (B) the date of Executive’s full-time employment
by another employer, or (C) Executive’s death, a monthly cash payment, payable
on the first business day of each month that follows the Termination Date, in an
amount equal to the monthly premium cost that the Company would have paid on
behalf of Executive to cover Executive under the Company’s life and disability
insurance plans if Executive’s employment with the Company had not terminated;
and
(iv)pay to Executive a pro-rata portion of Executive’s Annual Bonus for the
fiscal year in which the Termination Date occurs, based on actual results for
such year (determined by multiplying the amount of such bonus which would be due
for the full fiscal year by a fraction, the numerator of which is the number of
days during the fiscal year of termination that Executive is employed by the
Company and the denominator of which is the total number of days in such fiscal
year), payable in a single lump sum no later than March 15 of the year following
the year in which the Termination Date occurs.
(d)Termination Notice. Except in the event of Executive’s death, a termination
under this Agreement shall be effected by means of a Termination Notice.
(e)Payment Delay. Notwithstanding any provision to the contrary herein, no
compensation or benefits, including without limitation any severance payments or
benefits payable under this Section 15, shall be paid to Executive during the
six (6)-month period following Executive’s “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Code) to the extent that the Company
reasonably determines that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. Any amounts delayed as a result of the previous sentence shall be
paid to Executive in a lump sum within thirty (30) days after the end of such
six (6) month period, and any amounts payable to Executive after the expiration
of such six (6) month period under this Agreement shall continue to be paid to
Executive in accordance with the terms of this Agreement. If Executive dies
during such six-month period and prior to the payment of the delayed amounts
hereunder, such unpaid delayed payments shall be paid to the personal
representative of Executive’s estate within thirty (30) days after the date of
Executive’s death. If any of the payments payable pursuant to this Section 15
are delayed due to such requirements, there shall be added to such payments
interest during the delayed period at a rate, per annum, equal to the applicable
federal short-term deferral rate (compounded monthly) in effect under Section
1274(d) of the Code on Executive’s Termination Date. If a portion of the
severance pay or benefits is deferred compensation subject to Section 409A of
the Code, and the payment thereof is contingent upon

9





--------------------------------------------------------------------------------



execution and nonrevocation of a general release of claims, and the period for
considering or revoking the release spans two calendar years, then the portion
of the severance pay or benefits that is deferred compensation will be paid or
begin to be paid on the first business day of the second calendar year.
(f)Expiration of Employment Term. Notwithstanding anything contained herein, in
no event shall the expiration of the employment term set forth in Section 3
above or the Company’s election not to renew the employment term constitute a
termination of Executive’s employment by the Company without Cause.
16.Limitation on Payments.
(a)Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 15 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part) to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of Section
280G of the Code in such other plan, arrangement or agreement, the Total
Payments shall be reduced to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax, but such reduction shall be made
only if (i) the net amount of such Total Payments as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to Executive that are exempt from Section 409A of the Code;
(B) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to Executive on a pro-rated
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

10





--------------------------------------------------------------------------------



(b)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of the
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
17.Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any entity to which the
Company may transfer all or substantially all of its assets, if in any such case
said entity shall expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto. The Company
may not otherwise assign this Agreement or its rights and obligations hereunder.
This Agreement is personal to Executive and his rights and duties hereunder
shall not be assigned except as expressly agreed to in writing by the Company.
18.Death of Executive. If Executive dies during the term of this Agreement, the
Company shall pay Executive’s spouse a death benefit equal to one (1) times
Executive’s Base Salary at the time of his death, which shall be paid to
Executive’s spouse in a lump sum cash payment within thirty (30) days following
the date of Executive’s death. In addition, the Company shall pay to Executive’s
spouse and eligible dependents for the period ending on the earlier of (i) the
first anniversary of Executive’s death, or (ii) the first month in which
Executive’s spouse and/or eligible dependents do not pay to the Company the
applicable monthly premium for COBRA insurance coverage under the Company’s
group health plan, a monthly cash payment that is equal to Executive’s monthly
premium cost for “COBRA” family health coverage under the Company’s group health
plan. The first monthly cash payment provided for in the immediately preceding
sentence shall be paid within thirty (30) days following the date of Executive’s
death and each monthly payment thereafter shall be paid on the first business
day of each month, commencing with the second month that follows the date of
Executive’s death. Any amounts due Executive under this Agreement (not including
any Base Salary not yet earned by Executive) unpaid as of the date of
Executive’s death shall be paid in a single sum on the first business day of the
second month following Executive’s death to Executive’s surviving spouse, or if
none, to the duly appointed personal representative of his estate.
19.Restrictive Covenants.

11





--------------------------------------------------------------------------------



(a)Confidentiality. Executive acknowledges a duty of confidentiality owed to the
Company and shall not, at any time during or after his employment by the
Company, retain in writing, use, divulge, furnish, or make accessible to anyone,
without the express authorization of the Board, any trade secret, private or
confidential information or knowledge of the Company obtained or acquired by him
while so employed, except as required by law. All computer software, business
cards, telephone lists, customer lists, price lists, contract forms, catalogs,
Company books, records, files and know-how acquired while an employee of the
Company are acknowledged to be the property of the Company and shall not be
duplicated, removed from the Company’s possession or premises or made use of
other than in pursuit of the Company’s business or as may otherwise be required
by law or any legal process, or as is necessary in connection with any
adversarial proceeding against the Company and, upon termination of employment
for any reason, Executive shall deliver to the Company, without further demand,
all copies thereof which are then in his possession or under his control. No
information shall be treated as “confidential information” if it is generally
available public knowledge at the time of disclosure or use by Executive.
(b)Inventions and Improvements. Executive shall promptly communicate to the
Company all ideas, discoveries and inventions which are or may be useful to the
Company or its business. Executive acknowledges that all such ideas,
discoveries, inventions, and improvements which heretofore have been or are
hereafter made, conceived, or reduced to practice by him at any time during his
employment with the Company heretofore or hereafter gained by him at any time
during his employment with the Company are the property of the Company, and
Executive hereby irrevocably assigns all such ideas, discoveries, inventions,
and improvements to the Company for its sole use and benefit, without additional
compensation. The provisions of this Section 19(b) shall apply whether such
ideas, discoveries, inventions, or improvements were or are conceived, made or
gained by him alone or with others, whether during or after usual working hours,
whether on or off the job, whether applicable to matters directly or indirectly
related to the Company’s business interests (including potential business
interests), and whether or not within the specific realm of his duties.
Executive shall, upon request of the Company, but at no expense to Executive, at
any time during or after his employment with the Company, sign all instruments
and documents reasonably requested by the Company and otherwise cooperate with
the Company to protect its right to such ideas, discoveries, inventions, or
improvements including applying for, obtaining, and enforcing patents and
copyrights thereon in such countries as Company shall determine.
(c)Noncompetition. During the Employment Period and during the Restricted Period
following any Termination Date that occurs during, or upon the expiration or
termination of, the Employment Period, Executive shall not, without the express
written consent of the Company, directly or indirectly: (i) engage in any
business or other activity conducted or operated in the United States, Canada
and internationally which is competitive with the Company in the products or
services being published, manufactured, marketed, distributed, or being actively
developed by the Company as evidenced by the Company’s books and records as of
the Termination Date (the “Business”); (ii) be or become a stockholder, partner,
owner, officer, director or employee or

12





--------------------------------------------------------------------------------



agent of, or a consultant to or give financial or other assistance to, any
person or entity engaged in the Business; (iii) seek in competition with the
business of the Company to procure orders from or do business with any customer
of the Company; (iv) solicit, or contact with a view to the engagement or
employment by any person or entity of, any person who is an employee of the
Company; (v) seek to contract with or engage (in such a way as to adversely
affect or interfere with the business of the Company) any person or entity who
has been contracted with or engaged to manufacture, assemble, supply or deliver
products, goods, materials or services to the Company; or (vi) engage in or
participate in any effort or act to induce any of the customers, associates,
consultants, or employees of the Company to take any action which might be
disadvantageous to the Company; provided, however, that nothing herein shall
prohibit Executive and his affiliates from owning, as passive investors, in the
aggregate not more than 5% of the outstanding publicly traded stock of any
corporation so engaged; and provided, further, following the Termination Date,
that Executive shall not be prohibited from (1) making any investment in, being
or becoming a partner, owner, officer, director or employee or agent of, or
consultant to, or give financial or other assistance to, any business enterprise
(including, without limitation, any investment or venture capital fund or
investment bank) that makes or has made any investment in or that provides
advisory, financing or underwriting services to any Person or entity engaged in
the Business provided that Executive does not render services (whether as an
employee, consultant, advisor or otherwise) to the division or portion of such
person or entity engaged in the Business or (2) rendering services (including
under (1) above) to an entity conducting its business operations or providing
services in the Business, if such entity is diversified and Executive does not
render services, directly or indirectly, to the division or portion of the
entity which is conducting its business operations or providing services in the
Business. In the event that this Agreement expires or is otherwise terminated
and Executive’s employment with the Company continues after the expiration or
termination of this Agreement (such that this Agreement no longer governs the
terms of Executive’s employment with the Company), the restrictions set forth in
this Section 19(c) shall cease to be of any force or effect with respect to any
action or activity by Executive following such expiration or termination of this
Agreement.
(d)Injunctive and Other Relief.
(i)Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the consideration paid hereunder, and that
damages alone shall not be an adequate remedy for any breach by Executive of his
covenants contained herein and accordingly expressly agrees that, in addition to
any other remedies which Company may have, Company shall be entitled to
injunctive relief in any court of competent jurisdiction for any breach or
threatened breach of any such covenants by Executive. Nothing contained herein
shall prevent or delay Company from seeking, in any court of competent
jurisdiction, specific performance or other equitable remedies in the event of
any breach or intended breach by Executive of any of its obligations hereunder.
(ii)Notwithstanding the equitable relief available to the Company, Executive, in
the event of a breach of his covenants contained in Section 19 hereof,
understands and agrees

13





--------------------------------------------------------------------------------



that the uncertainties and delay inherent in the legal process would result in a
continuing breach for some period of time, and therefore, continuing injury to
the Company until and unless Company can obtain such equitable relief.
Therefore, in addition to such equitable relief, Company shall be entitled to
monetary damages for any such period of breach until the termination of such
breach, in an amount up to the amount of all monies received by Executive as a
result of said breach. If Executive should use or reveal to any other person or
entity any confidential information, such use or revelation would be considered
a continuing violation on a daily basis for as long as such confidential
information is made use of by Executive.
(iii)If any provision of Section 19 is determined to be invalid or unenforceable
by reason of its duration or scope, such duration or scope, or both, shall be
deemed to be reduced to a duration or scope to the extent necessary to render
such provision valid and enforceable. In such event, Executive shall negotiate
in good faith to provide Company with lawful and enforceable protection that is
most nearly equivalent to that found to be invalid or unenforceable.
(e)Continuing Operation. Except as specifically provided in this Section 19, the
termination of Executive’s employment or of this Agreement shall have no effect
on the continuing operation of this Section 19.
(f)Company. For purposes of this Section 19, the term “Company” shall mean
Integra LifeSciences Holdings Corporation and any corporation, partnership or
other entity owned directly or indirectly, in whole or in part, by Integra
LifeSciences Holdings Corporation.
20.Miscellaneous.
(a)Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on the Company’s behalf.
(b)Section 409A.
(i)This Agreement shall be interpreted to avoid any penalty taxes or interest
under Section 409A of the Code. If any payment or benefit cannot be provided or
made at the time specified herein without incurring taxes or interest under
Section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such taxes or interest will not be imposed.
All payments of nonqualified deferred compensation subject to Section 409A of
the Code to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” as defined under Section 409A of
the Code. For purposes of Section 409A of the Code, each payment made under this
Agreement shall be treated as a separate payment. In no event may Executive,
directly or indirectly, designate the calendar year of payment.

14





--------------------------------------------------------------------------------



(ii)To the extent that any payments or reimbursements provided to Executive
under this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (A)
any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (B) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (C) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and (D)
the right to reimbursement is not subject to liquidation or exchange for another
benefit. If expenses are incurred in connection with litigation, any
reimbursements under this Agreement shall be paid not later than the end of the
calendar year following the year in which the litigation is resolved.
(c)Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that Executive acquires a right to receive benefits
from the Company hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.
(d)Withholding. The Company shall have the right to withhold from all payments
made pursuant to this Agreement any federal, state, or local taxes and such
other amounts as may be required by law to be withheld from such payments.
(e)Prior Employment. Executive represents and warrants that his acceptance of
employment with the Company has not breached, and the performance of his duties
hereunder will not breach, any duty owed by him to any prior employer or other
person. Executive further represents and warrants to the Company that (i) the
performance of his obligations hereunder will not violate any agreement between
him and any other person, firm, organization or other entity, (ii) he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from competing, directly or indirectly, with the business of such
previous employer or other party that would be violated by him entering into
this Agreement and/or providing services to the Company pursuant to the terms of
this Agreement, and (iii) Executive’s performance of his duties under this
Agreement will not require him to, and he shall not, rely on in the performance
of his duties or disclose to the Company or any other person or entity or induce
the Company in any way to use or rely on any trade secret or other confidential
or proprietary information or material belonging to any previous employer of
Executive.
(f)Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation or
this Agreement. In the event of a conflict between a heading and the content of
a Section, the content of the Section shall control.

15





--------------------------------------------------------------------------------



(g)Recoupment. To the extent required by applicable law or any applicable
securities exchange listing standards, any amounts paid or payable under this
Agreement (including, without limitation, amounts paid prior to the
effectiveness of such law or listing standards) shall be subject to forfeiture,
repayment or recapture to the extent required by such applicable law or listing
standard.
(h)Gender and Number. Whenever used in this Agreement, a masculine pronoun is
deemed to include the feminine and a neuter pronoun is deemed to include both
the masculine and the feminine, unless the context clearly indicates otherwise.
The singular form, whenever used herein, shall mean or include the plural form
where applicable.
(i)Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable under any
applicable law, such event shall not affect or render invalid or unenforceable
any other provision of this Agreement and shall not affect the application of
any provision to other persons or circumstances.
(j)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, permitted assigns, heirs,
executors and administrators.
(k)Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if hand-delivered, sent by documented overnight delivery service
or by certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:
To the Company:
Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536
Attn: General Counsel
To Executive: at Executive’s most recent address on the records of the Company
(l)Effectiveness; Entire Agreement. This Agreement shall become effective as of
the Effective Date. As of the Effective Date, this Agreement sets forth the
entire understanding of the parties and supersedes all prior agreements,
arrangements and communications, whether oral or written, pertaining to the
subject matter hereof, including the Prior Agreement. Prior to the Effective
Date, the Prior Agreement shall remain in effect in accordance with its terms.
(m)Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the laws of the State of New Jersey.
[Signature page follows]

16





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
 
EXECUTIVE
/s/ Stuart Essig
 
/s/ Peter J. Arduini
Stuart Essig,
Chairman of the Board of Directors
 
Peter J. Arduini











--------------------------------------------------------------------------------



Exhibit A
GENERAL RELEASE
In exchange for the consideration set forth in that certain Second Amended and
Restated Employment Agreement (the “Employment Agreement”), dated as of
__________, 2014 between Integra LifeSciences Holdings Corporation (the
“Company”) and Peter J. Arduini (“Executive”), the receipt and adequacy of which
is hereby acknowledged, the Company does hereby release and forever discharge
the “Releasees” hereunder, consisting of Executive and his heirs and assigns, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the Company or any it subsidiaries now has or may
hereafter have against the Releasees, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof.
Notwithstanding the foregoing, this General Release shall not operate to release
any Claims which the undersigned may have relating to or arising out of (i)
Executive’s intentional, willful or reckless misconduct, (ii) Executive’s fraud
or breach of fiduciary duty, or (iii) any acts or omissions by Executive that
are not covered by the Company’s director and officer insurance coverage or not
properly the subject of defense or indemnity by the Company (the “Unreleased
Claims”).
The Company represents and warrants that there has been no assignment or other
transfer of any interest in any Claim (other than Unreleased Claims) which it
may have against Releasees, or any of them, and the Company agrees to indemnify
and hold Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by Releasees, or
any of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the Company under this indemnity.
The Company agrees that if it hereafter commences any suit arising out of, based
upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the Company agrees to pay to Releasees, and each of them, in addition to
any other damages caused to Releasees thereby, all reasonable attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.
The Company further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Releasees, or any of them, who
have consistently taken the position that they have no liability whatsoever to
the Company.


[Signature page follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Release as of this ___ day of
________, 20__.


INTEGRA LIFESCIENCES HOLDINGS CORPORATION




By:_______________________________            
Its: Chairman of the Board of Directors        










--------------------------------------------------------------------------------



Exhibit B
GENERAL RELEASE


In exchange for the consideration set forth in that certain Second Amended and
Restated Employment Agreement (the “Employment Agreement”), dated as of
__________, 2014 between Integra LifeSciences Holdings Corporation (the
“Company”) and Peter J. Arduini (“Executive”), the receipt and adequacy of which
is hereby acknowledged, the undersigned does hereby release and forever
discharge the “Releasees” hereunder, consisting of the Company and each of its
parents, subsidiaries, affiliates, successors, partners, associates, heirs,
assigns, agents, directors, officers, employees, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reasons of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasee’s
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the New Jersey Law Against
Discrimination, the New Jersey Equal Pay Act and the New Jersey Conscientious
Employee Protection Act. Notwithstanding the foregoing, this Release shall not
operate to release any Claims which the undersigned may have (i) to payments or
benefits under the Employment Agreement, (ii) to any vested and unpaid benefits
under any employee benefit plan, including but not limited to any vested and
undistributed deferred compensation, (iii) to vested equity compensation awards
that remain unpaid or unsettled, (iv) under the Company’s Amended and Restated
Certificate of Incorporation, (v) under the Company’s Amended and Restated
By-Laws, (vi) under any director and officer insurance policy maintained by the
Company and (vii) under that certain Indemnification Agreement dated as of
__________ between the Company and Executive (the “Unreleased Claims”).


IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:


(A)TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;


(B)HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT, AND
IF HE SIGNS THIS RELEASE BEFORE THE EXPIRATION OF THE TWENTY-ONE (21) DAY
PERIOD, HE KNOWINGLY AND VOLUNTARILY WAIVES THE BALANCE OF THAT PERIOD; AND


(C)HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.








--------------------------------------------------------------------------------



The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim (other than Unreleased Claims) which
he may have against Releasees, or any of them, and the undersigned agrees to
indemnify and hold Releasees, and each of them, harmless from any liability,
Claims, demands, damages, costs, expenses and attorneys’ fees incurred by
Releasees, or any of them, as the result of any such assignment or transfer or
any rights or Claims under any such assignment or transfer. It is the intention
of the parties that this indemnity does not require payment as a condition
precedent to recovery by the Releasees against the undersigned under this
indemnity.


The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all reasonable attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim. Notwithstanding the foregoing, the undersigned shall not be obligated to
pay to Releasees any attorneys’ fees incurred by Releasees in defending or
otherwise responding to said suit or Claim to the extent such claim challenges
the release of claims under the Age Discrimination in Employment Act.


The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them.


The provisions of this Release are severable, and if any part of this Release is
found to be unenforceable, the other paragraphs (or portions thereof) shall
remain fully valid and enforceable.




[Signature page follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Release as of this ___ day
of __________, 20__.




_______________________________
Peter J. Arduini






